 1
 2
 3
 4                                          I CLERK,     '
                                                  __.~1•S. ""'
                                                           Dlcr~~rT COURT

 5                                                  JUN 2 4 1UZ1
 6
                                            CErarR~~ ~
                                                  , OF
                                            Ry         CAUFORNI,~
 7                                           -----DEPUTY

 g
             IN THE UNITED STATES DISTRICT COURT
 9
           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                               Case No. 21-MJ-3005
     UNITED STATES OF AMERICA,
l3                               ORDER OF DETENTION
                  Plaintiff,
14
             v.
15
     SAMUEL J. BROWN,
16
                  Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
 1                                             I.

 2         On June 24, 2021, Defendant made his initial appearance on the criminal
 3   complaint filed in this matter. Deputy Federal Public Defender David Wasserman
 4   was appointed to represent Defendant. Defendant submitted on the Pretrial Service

 5   Officer's recommendation of detention.
 6         ❑      On motion ofthe Government[18 U.S.C. § 31420(1)] in a case

 7   allegedly involving a narcotics or controlled substance offense with maximum
 8   sentence often or more years.
 9         ~      On motion by the Government or on the Court's own motion

10 [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the
11   defendant will flee.
12         The Court concludes that the Government is not entitled to a rebuttable
13   presumption that no condition or combination of conditions will reasonably assure
14   the defendant's appearance as required and the safety or any person or the
15   community [18 U.S.C. § 3142(e)(2)].
16                                            II.
17         The Court finds that no condition or combination of conditions will
18   reasonably assure: ❑X the appearance of the defendant as required.
19                      ❑
                        X the safety of any person or the community.

20         the Court finds that the defendant has not rebutted the § 3142(e)(2)
21   presumption by sufficient evidence to the contrary.
22                                          III.
23         The Court has considered:(a)the nature and circumstances of the offenses)
24   charged, including whether the offense is a crime of violence, a Federal crime of
25   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
26   or destructive device;(b)the weight of evidence against the defendant;(c)the
27   history and characteristics of the defendant; and (d)the nature and seriousness of
28   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
 1   considered all the evidence adduced at the hearing and the arguments, the

 2   arguments of counsel, and the report and recommendation of the U.S. Pretrial

 3   Services Agency.

 4                                            IV.

 5         The Court bases its conclusions on the following:

 6         As to risk of non-appearance:

 7                ❑
                  X      Defendant's statements to arresting officers about fleeing to

 8   another country if not taken into custody

 9                D      lack of bail resources

10                D      unverified background information

11                D      unstable residence

12
13         As to danger to the community:

14                D      The allegations in the criminal complaint detail defendant's

15            failure to register as a sex offender after he moved to California in 2013

16             and his admission to arresting officers that he was in possession of child

17             pornography.

18                O      mental health issues

19                ~     criminal history

20                ~     unverified background information

21                                              V.

22         IT IS THEREFORE ORDERED that the defendant be detained until trial.

23   The defendant will be committed to the custody of the Attorney General for

24   confinement in a corrections facility separate, to the extent practicable, from

25   persons awaiting or serving sentences or being held in custody pending appeal.

26   The defendant will be afforded reasonable opportunity for private consultation

27   with counsel. On order of a Court of the United States or on request of any

28   attorney for the Government, the person in charge of the corrections facility in

                                                2
 1    which defendant is confined will deliver the defendant to a United States Marshal
      for the purpose of an appearance in connection with a court proceeding.
 3 [18 U.S.C. § 3142(1)]
 4
     ~ Dated: June 24, 2021
 5
                                                         /s/
 6                                                   ALKA SAGAR
                                            UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
